                                                                          ~~w,., '~   _\-   l /    t~ ....
                                                                          11'~~~
                                                                          !:\i
                                                                                          ~--~·~
                                                                                t> JW:.~ ':f,1:,,._1' 1-.:M;:.JJ
                                                                               .•.... - -----~

 1                                                                             EC 0 4 20iB
 2                                                                         --
                                                                      CLERK US DISTRICT COURT
                                                                                                         -
                                                                   SOUTHcRN DISTRICT OF CALIFORNIA
 3                           UNITED STATES DISTRICT c                    __ l::\jy\6       DEPUTY

 4                          SOUTHERN DISTRICT OF CALIFORNIA
 5
 6   GAYLE M. FOWLER, a                                  Case No.: 18cv1544-WQH-MSB
     California individual,
 7
                                        Plaintiff,       ORDER
 8
     v.
 9
     THE UNIVERSITY OF
10
     PHOENIX, INC., an AZ
11   corporation, et al.,
12                                   Defendants.

13   HAYES, Judge:
14         On November 28, 2018, Plaintiff Gayle Fowler, proceeding prose, filed a Motion
15   (ECF No. 51) for leave to file a second surreply to the Motions to Dismiss filed by
16   Defendants (ECF Nos. 25, 28).        The Court has reviewed the filings of the parties.
17   Defendants' Response (ECF No. 50) to Plaintiffs first surreply (ECF No. 45) does not
18   raise new arguments in support of the motions to dismiss. Plaintiff has not shown cause
19   upon which the Court should exercise its discretion to permit the filing of a surreply.
20   Plaintiffs Motion (ECF No. 51) for leave to file a second surreply is denied. See Garcia
21   v. Biter, 195 F. Supp. 3d 1131, 1134 (E.D. Cal. 2016) (denying prose plaintiff leave to file
22   surreply where reply did not raise new evidence or arguments).
23         IT IS HEREBY ORDERED that Plaintiffs motion for leave to file a second surreply
24   is denied. (ECF No. 51 ).
25
26   DATED:
27
28                                                          United States District Judge

                                                     I

                                                                                             18cvl544-WQH-MSB
